     4:08-cr-00367-TLW     Date Filed 06/02/20     Entry Number 564    Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:08-cr-00367-TLW-1

       v.
                                                              Order
 Tommy Daniel Helms



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base and 5 Kilograms or More of Cocaine, in

violation of 21 U.S.C. §§841(a)(1), 841(b)(1)(A)(ii), 841(b)(1)(A)(iii), and 846. After

taking into account the Government’s withdrawal at sentencing of one of the § 851

enhancements, his statutory sentencing range was 20 years to Life, followed by at

least 10 years of supervised release. PSR ¶¶101, 105, 106. His Guidelines range at

sentencing was 292–365 months (35/VI), followed by 10 years of supervised release.

PSR ¶¶102, 109. After granting the Government’s motion for a downward departure

pursuant to §5K1.1 and departing four levels, his reduced Guidelines range became

188–235 months (31/VI). The Court imposed a 190-month term of imprisonment,

followed by a 10-year term of supervised release. ECF No. 244. The Court later

reduced his sentence to 180 months imprisonment on his motion pursuant to

                                           1
     4:08-cr-00367-TLW      Date Filed 06/02/20   Entry Number 564      Page 2 of 4




Amendment 782 to the Guidelines. ECF No. 491.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may ... impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 ... were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 ..., that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. §841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams.

      Because Defendant also pled guilty to 5 kilograms or more of cocaine, his

statutory penalties would have been the same if the Fair Sentencing Act had been in

place at the time of his original sentencing. However, the Fourth Circuit recently

held that a defendant convicted of a multi-object drug conspiracy involving crack and

some other drug is still eligible for a reduction even though the Fair Sentencing Act

only modified the penalties associated with crack. See United States v. Gravatt, 953

F.3d 258, 264 (4th Cir. 2020). Thus, he is eligible for a sentence reduction under

§404(b) of the First Step Act and 18 U.S.C. §3582(c)(1)(B).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to



                                           2
     4:08-cr-00367-TLW      Date Filed 06/02/20    Entry Number 564     Page 3 of 4




this section.” Notably, Gravatt did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

Gravatt, 953 F.3d at 264.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the PSR and Sentence Reduction Report (SRR), and has considered the

current statutory range, the Guidelines range,1 the §3553(a) factors, and evidence of

post-sentencing mitigation.2      The Government initially responded opposing a

reduction in sentence, citing the federal conduct involving 24 kilograms of cocaine,

2.5 kilograms of crack, the firearm enhancement, 14 criminal history points, and the

criminal history category VI. ECF No. 561. The Government later filed a sur-reply

consenting to a sentence of 151 months or time served. ECF No. 563. In the sur-

reply, the Government did not revisit the reasons it opposed a reduction in its initial

response.

      In light of the above considerations, the Court concludes that a sentence

reduction is not appropriate in this case. There are several reasons why the Court



1 The SRR calculates a reduced total offense level of 34, but that is incorrect because
it appears to reflect a mistaken belief that he was a career offender. His post-First
Step Act total offense level is 33 (34 (BOL) + 2 (firearm) – 3 (acceptance) = 33), which
when combined with his criminal history category of VI results in a Guidelines range
of 235–293 months. After factoring in the four-level § 5K1.1 reduction, his Guidelines
range becomes 151–188 months (29/VI).
2Evidence of post-sentencing mitigation includes the issues he raises in his motion—
the retaliation he suffered in prison, his prison disciplinary history, and his efforts to
improve himself while in prison. See ECF No. 559 at 9–10. While relevant, his
conduct in relation to the federal conviction, committed while on state parole, weigh
against a reduction.

                                            3
     4:08-cr-00367-TLW     Date Filed 06/02/20   Entry Number 564     Page 4 of 4




has reached this conclusion, including (1) Defendant was a significant drug dealer

who was held accountable at sentencing for a crack weight (2,551.5 grams) that would

have clearly supported a charge to the current threshold amount (280 grams); (2) in

addition to the crack weight, he was also held accountable at sentencing for 108

kilograms of marijuana and over 24 kilograms of cocaine, both significant amounts;

(3) he possessed a firearm in connection with this offense; (4) his statutory penalties

would have been the same if the Fair Sentencing Act had been in place at the time of

his sentencing due to the cocaine penalties; (5) he has a lengthy, serious record,

including numerous convictions for burglary and drug possession, as well as multiple

revocations, none of which have deterred his criminal activities; (6) he was on parole

when he committed the instant offense; (7) he is in a criminal history category VI

under the law at the time of sentencing and under current law; and (8) his current

180-month sentence is within the revised Guidelines range of 151–188 months (29/VI)

set forth in the SRR.

      For these reasons, the Court declines to reduce Defendant’s sentence, and his

motion, ECF No. 559, is therefore DENIED.

      IT IS SO ORDERED.3

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

June 2, 2020
Columbia, South Carolina


3 In light of this ruling, the remaining outstanding motion in this case, ECF No. 517,
is terminated as MOOT.

                                          4
